 ...- .. AO.,_ 24 5B (Rev. 02/08/20 19) Judgment in a Criminal Petty Case (Modified) ·
                                                                                                                    J
                                                                                                                                                                                                   Page l of l
<·



                                                UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                  V.                                                                                      (For Offenses Committed On or After November l , 1987)



                                Genaro Martinez-Marcelo                                                                                   Case Number: 3: 19-mj-24336

                                                                                                                                          Jennifer L Coon
                                                                                                                                          Defendant 's Attorney


         REGISTRATION NO. 91354298
         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint
                                                       ----------------------------
          •     was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                      Nature of Offense                                                                                                             Count Number(s)
         8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                                                    1

          D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - -
          •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                                TIME SERVED                                                                      •                                               days

           IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant' s possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                     Frida.Yi. November 8, 2019
                                                                                                                                     Date of Imposition of Sentence


         Received           ~       ,\
                                                           1---1:~\~:i-}5--   ...                   • ,r:-. .... , , . . _
                                                                                                                             I
                                                                                                                                                       -- r~
                         DUSM                                                                                                              NORABLE F. A. GOSSETT III
                                                                                NCV OB)013                                                 ITED STATES MAGISTRATE JUDGE
                                                                       c. ·. . ~ ·~~   ·. . .~   ~ s· T<. 1 .; c .; ~T
                                                              ~ :·\.. : - .. : ; ~~    w,~T ~ 1C1 or : ... ·_;rC ? ~ ! A
                                                              :Y                                                             o~ ri.; ii

          Clerk's Office Copy                                                                                                                                                           3: 19-mj-24336
